Appeal by defendant from a judgment of the Supreme Court, Kings County (Schwartzwald, J.), rendered December 20, 1982, convicting him of two counts of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adequately showed that defendant participated in the robbery, and was not a mere bystander (Matter of Wade F., 49 NY2d 730). Under the circumstances, including defendant’s prior criminal history, the sentence imposed was not excessive. Thompson, J. P., Weinstein, Neihoff and Lawrence, JJ., concur.